DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

The amendment filed on May 20, 2022 has been entered. Claims 1, 4-6, and 8-11 are now pending in the application. Applicant's amendments have addressed all informalities as previously set forth in the non-final action mailed on February 24, 2022.

Response to Arguments
Applicant’s arguments, see pages 5-8, filed May 20, 2022, with respect to the rejections of previous claims 1-6 and 8-11 under 35 USC § 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn. 


Allowable Subject Matter

Claims 1, 4-6, and 8-11 are allowed. The following is an examiner’s statement of reasons for allowance: 
In regards to independent claim 1, none of the cited prior art alone or in combination provides motivation to teach “receive a selection of a multi-dimensional region within the image, the multi- dimensional region including the depiction of the second real-world object but not the depiction of the first real-world object; overlay a third augmented reality asset over the depiction of the second  real-world object in the image, wherein the third augmented reality5 asset belongs to a second set of augmented reality assets grouped according to a second theme; display the overlaid third augmented reality asset as at least a part of a second augmented reality environment, wherein the first augmented reality asset according to the first theme remains visible simultaneous with the third augmented reality asset according to the second theme; receive a command from an activation of the at least one functional element of the first augmented reality asset, wherein the first augmented reality asset includes an associated first interactive function comprising a control over a real-world function of the real-world object; and execute, by the real-world object, the command associated with the at least one functional element of the real-world object” as the references only teach the use of markerless AR rendering via mobile devices, creating multi-instance virtual space, and techniques for AR object interaction, however the references fail to disclose a method in which three augmented reality assets can be displayed simultaneously with differing themes from different augmented reality environments depending on whether or not they are selected within a multi-dimensional region, in conjunction with the remaining limitations of claim 1. 
In addition, there is no teaching, suggestion, or motivation found in the current references and none that can be inferred from the examiner’s own knowledge with respect to the current limitation.
In regards to dependent claims 4-6 and 8-11, these claims depend from allowed base claim 1, and thus are allowed under the same rationale as provided above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
US 2016/0217615 A1 – Reference is of particular relevance to the application as it discloses systems and methods for implementing a multi-user virtual reality environment.
US 2017/0301140 A1– Reference is of particular relevance to the application as it discloses a system for linking and interacting between augmented reality (AR) and virtual reality (VR) environments for first and second users where digital objects may be overlaid into the AR view. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERRELL M ROBINSON whose telephone number is (571)270-3526. The examiner can normally be reached 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on 571-272-7667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TERRELL M ROBINSON/Examiner, Art Unit 2619